Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Important Tax Information 25 Information About the Review and Approval of the Funds Investment Advisory Agreement 31 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Appreciation Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Appreciation Fund, Inc., covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the economy and stock market.A credit crunch that originated in 2007 in the U.S. sub-prime mortgage market exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Fayez Sarofim, of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance For the 12-month period ended December 31, 2008, Dreyfus Appreciation Fund produced a total return of 32.37%. 1 In comparison, the total return of the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), was 36.99% for the same period. 2 2008 proved to be a highly challenging year for most investments, including large-cap stocks.A global economic slowdown and an intensifying financial crisis fueled negative returns in every economic sector represented in the S&P 500 Index. Although we are never satisfied with negative absolute returns, we are pleased that the fund produced better results than its benchmark, which we attribute mainly to our longstanding focus on high-quality companies and an effective sector allocation strategy. The Funds Investment Approach The fund invests primarily in large, well-established multinational companies that we believe are solidly positioned to weather difficult economic climates and thrive in more favorable environments. We focus on purchasing blue-chip stocks at a price we consider to be justified by the companys fundamentals. The result is a portfolio of stocks in prominent companies selected for their sustained patterns of profitability, strong balance sheets, expanding global presence and above-average growth potential. At the same time, we manage the fund in a manner particularly well suited to long-term investors. Generally, we buy and sell relatively few stocks during the course of the year, helping to minimize investors tax liabilities and reduce trading costs. 3 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Extreme Volatility Roiled the Financial Markets After producing relatively modest declines over the first half of 2008, stocks tumbled during the second half, producing losses for the S&P 500 Index that have not been seen during a single calendar year since the early 1930s. The bear market was triggered by the intensification of a credit crisis that began in 2007 and mushroomed in September 2008 with the failures of several major financial institutions. These developments exacerbated an ongoing economic slowdown, as lenders grew reluctant to extend credit even to some of their most trusted customers, causing consumer spending and business investment to decline sharply.In late November, the National Bureau of Economic Research confirmed that the U.S. economy was mired in its first recession since 2001. Not surprisingly, the financial crisis was particularly hard on financial stocks, which posted greater losses, on average, than any of the S&P 500 Indexs other economic sectors. The industrials and consumer discretionary areas, which historically have been relatively sensitive to economic changes, also were among the more severely affected areas, as were businesses that tend to be sensitive to commodity prices, such as producers of energy and basic materials. Traditionally defensive areas, such as the health care and consumer staples sectors, generally posted more mild losses. Avoiding Troubled Financial Companies The funds focus on quality sheltered it from the full brunt of the bear market. Our security selection and sector allocation strategies were particularly effective in the financials sector, where we maintained a substantially underweighted position and were early in eliminating some of the financial giants at the epicenter of the financial crisis, including American International Group, Citigroup, Merrill Lynch & Co. and SunTrust Banks. Instead, we focused on the traditionally defensive consumer staples sector, where overweighted exposure and strong stock selections helped the fund participate in relative strength among companies with positive cash flows, low debt levels and steady customer demand. Some of the funds better performers included brewer Anheuser-Busch, retailer Wal-Mart Stores and restaurant chain McDonalds, all of which produced positive absolute returns in 2008.Anheuser-Busch was sold during the reporting 4 period. Other consumer staples holdings declined more modestly than market averages, including food giant Nestle, household goods producer Procter & Gamble and beverages leader Coca-Cola.The funds investments in the energy sector also fared relatively well, as integrated energy producers Exxon Mobil, Chevron and ConocoPhillips held up better than most oil services and exploration-and-production specialists. Of course, the fund also held its share of disappointments in 2008. For example, industrial giant General Electric suffered due to its exposure to the credit markets and slowing economy, and semiconductor maker Intel encountered softer demand for microchips. The fund also held no utilities or telecommunications services stocks, which generally produced above-average results. Economic Weakness Likely to Persist The stock market has remained volatile, staging a rally in the final month of the year that offset a portion of its earlier losses. However, we have maintained a defensive investment posture, as we expect the U.S. economy to continue to contract over the next several months. Still, we remain optimistic over the longer term. The sharp decline in energy prices and an expected stimulus package from the federal government may put more cash in consumers pockets later in the year, while historically low interest rates could help reduce business costs.Therefore, we have remained invested in fundamentally strong large-cap companies that, in our analysis, could be among the first to rebound in an eventual market recovery. January 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 Achieving tax efficiency is not a part of the funds investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Appreciation Fund, Inc. on 12/31/98 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Appreciation Fund, Inc. from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Expenses paid per $1,000  $4.29 Ending value (after expenses) $741.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Expenses paid per $1,000  $4.98 Ending value (after expenses) $1,020.21  Expenses are equal to the funds annualized expense ratio of .98%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2008 Common Stocks99.3% Shares Value ($) Consumer Discretionary17.7% Altria Group Christian Dior 531,400 a Estee Lauder, Cl. A 675,500 a Fomento Economico Mexicano, ADR McDonalds McGraw-Hill News, Cl. A News, Cl. B 230,100 a Philip Morris International Target Consumer Staples23.4% Coca-Cola Kraft Foods, Cl. A Nestle, ADR PepsiCo Procter & Gamble SYSCO Wal-Mart Stores Walgreen Whole Foods Market 217,100 a Energy24.3% Chevron ConocoPhillips Exxon Mobil Halliburton Occidental Petroleum Peabody Energy Royal Dutch Shell, Cl. A, ADR Total, ADR Transocean 256,048 b Weatherford International 403,300 b 8 Common Stocks (continued) Shares Value ($) Financial5.2% American Express 383,600 7,115,780 Bank of America 1,492,700 21,017,216 Berkshire Hathaway, Cl. A 392 b 37,867,200 HSBC Holdings, ADR 660,400 a 32,141,668 JPMorgan Chase & Co. 930,400 29,335,512 Health Care10.8% Abbott Laboratories 1,227,200 65,495,664 Intuitive Surgical 29,500 b 3,746,205 Johnson & Johnson 1,822,300 109,028,209 Medtronic 385,200 12,102,984 Merck & Co. 460,300 13,993,120 Novo Nordisk, ADR 356,400 18,315,396 Roche Holding, ADR 575,500 44,054,525 Industrial7.4% Caterpillar 529,700 23,661,699 Emerson Electric 1,229,900 45,026,639 General Dynamics 356,400 20,525,076 General Electric 3,796,500 61,503,300 McDermott International 245,800 a,b 2,428,504 United Technologies 577,900 30,975,440 Information Technology8.8% Apple 313,000 b 26,714,550 Automatic Data Processing 814,700 32,050,298 Cisco Systems 1,355,300 b 22,091,390 Corning 387,800 3,695,734 Intel 4,747,500 69,598,350 Microsoft 1,565,900 30,441,096 QUALCOMM 431,300 15,453,479 Texas Instruments 1,155,600 17,934,912 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials1.7% Freeport-McMoRan Copper & Gold Praxair Rio Tinto, ADR 20,300 a Total Common Stocks (cost $2,122,287,630) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,340,000) 1,340,000 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $29,539,827) 29,539,827 c Total Investments (cost $2,153,167,457) 100.6% Liabilities, Less Cash and Receivables (.6%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At December 31, 2008, the total market value of the funds securities on loan is $29,277,519 and the total market value of the collateral held by the fund is $29,539,827. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Energy Industrial Consumer Staples Financial Consumer Discretionary Materials Health Care Money Market Investments Information Technology  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $29,277,519)Note 1(c): Unaffiliated issuers Affiliated issuers Cash Receivable for investment securities sold Receivable for shares of Common Stock subscribed Dividends and interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Due to Fayez Sarofim & Co. Liability for securities on loanNote 1(c) Payable for shares of Common Stock redeemed Interest payableNote 2 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Cash dividends (net of $1,778,912 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Investment advisory feeNote 3(a) Sub-Investment advisory feesNote 3(a) Shareholder servicing costsNote 3(b) Prospectus and shareholders reports Custodian feesNote 3(b) Directors fees and expensesNote 3(c) Registration fees Interest expenseNote 2 Professional fees Loan commitment feesNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Net realized gain on investments Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments   Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Appreciation Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim) serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fund adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 16 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument and written options contracts which are shown at value. (b) Foreign currency transactions: The fund does not isolate that por- tion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities, resulting from changes in exchange rates. Such gains and losses are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
